Citation Nr: 1608401	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether a May 2011 decision granting a special apportionment of the Veteran's compensation benefits was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

The Veteran submitted a notice of disagreement in June 2011 and the RO issued a statement of the case in January 2012, but the Veteran did not perfect his appeal to the Board within 60 days of the statement of the case.  


CONCLUSION OF LAW

The appeal of the grant of apportionment for the Veteran's son was not perfected to the Board and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the Veteran's appeal is dismissed as a matter of law, and the VCAA is not applicable.  See id.  

The VA appeal process begins with a notice of disagreement and is completed by a substantive appeal received after the statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  After a veteran submits a timely notice of disagreement, the AOJ will issue a statement of the case.  See id.  The veteran then has 60 days to perfect an appeal by submitting a substantive appeal in a VA Form 9 or other correspondence that identifies the issues being appealed and any arguments supporting the appeal.  See id.  

In October 2013, the Board remanded the issue of the propriety of special apportionment for the Veteran's son to the AOJ for issuance of a statement of the case in compliance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  It appears that the January 2012 statement of the case may not have been associated with the file at the time of the October 2013 Board remand, or if it was, it was erroneously overlooked.  Indeed, the Veteran's claims file shows a statement of the case (SOC) was issued for that appeal in January 2012.  The SOC was sent to the Veteran, and there is no reason to believe that he did not receive it.  The Veteran has been incarcerated since 2007 and has continued to correspond with VA using the same address found on the SOC.  See Subsequent notifications and correspondence.  The Veteran did not perfect his appeal of apportionment within 60 days of the January 2012 SOC.  Therefore, the appeal of the grant of apportionment for the Veteran's son became final after the SOC and is not properly before the Board.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.


ORDER

The appeal of the grant of special apportionment for the Veteran's son became final and is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


